Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 1 of 36 PageID #: 18




                           EXHIBIT 1
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 2 of 36 PageID #: 19

                                                                                                               USOO67992.95B2

(12) United States Patent                                                                (10) Patent No.:     US 6,799,295 B2
       Nguyen                                                                            (45) Date of Patent:     Sep. 28, 2004

(54) HIGH SPEEDTURBO CODES DECODER                                                   Xu et al., Implementation of a new structure of Turbo
        FOR 3G USING PIPELINED SISO LOG-MAP                                          decoder with 384Kbps in 3G, Feb. 5, 2001, ASIC & system
        DECODERS ARCHITECTURE                                                        state key Lab, p. 1-7.*
(75) Inventor: Quang Nguyen, Allentown, PA (US)                                      Dr. Woodard, Implementation of high rate Turbo decoders
                                                                                     for third generation mobile communications, 1999, Institute
(73) Assignee: Icomm Technologies, Inc., Wilmington,                                 of Electrical Engineers, p. 12/1-12/6.*
               DE (US)
(*) Notice: Subject to any disclaimer, the term of this                              * cited by examiner
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 30 days.                                      Primary Examiner Albert Decady
                                                                                    Assistant Examiner. Shelly A Chase
(21) Appl. No.: 10/248,245                                                           (74) Attorney, Agent, or Firm Mintz Levin Cohn Ferris
(22) Filed:     Dec. 30, 2002                                                        Glovsky and Popeo PC
(65)                 Prior Publication Data                                          (57)                         ABSTRACT
        US 2003/0084398 A1 May 1, 2003                                               A baseband processor is provided having Turbo Codes
                                                                                     Decoders with Diversity processing for computing Signals
                Related U.S. Application Data                                        from Separate antennas. The invention decodes multipath
                                                                                     Signals that have arrived at the terminal Via different routes
 63) Continuation-in-part
                      p of application
                              pp         No. 10/065,408, filed on                    after being reflected from buildings, trees or hills. The Turbo
     Oct. 15, 2002, which is a continuation-in-part of application                   Codes Decoder with Diversity processing increases the
        No. 09/681,093, filed on Jan. 2, 2001.                                       signal to noise ratio (SNR) more than 6 dB which enables
(51) Int. Cl. ............................................... H03M 13700             the 3' Generation Wireless system to deliver data rates from
(52) U.S. Cl. ..................              ... 714/794; 714/755                  up to 2 Mbit/s. The invention provides several improved
(58) Field of Search ................................. 714/786, 755,                Turbo Codes Decoder methods and devices that provide a
                                                 714/795, 794; 375/265              more Suitable, practical and simpler method for implemen
                                                                                     tation a Turbo Codes Decoder in ASIC or DSP codes. A
(56)                     References Cited                                           plurality of parallel Turbo Codes Decoder blocks are pro
                 U.S. PATENT DOCUMENTS
                                                                                    vided to compute soft-decoded data RXDa, RXDb from two
                                                                                    different receiver path. Several pipelined Log-MAP decod
       6,304.995 B1 * 10/2001 Smith et al. ................ 714/786                 erS are used for iterative decoding of received data. A Sliding
       6,484.283 B2 * 11/2002 Stephen et al. ............. 714/786                  Window of Block N data is used on the inputted data for
       6,510,536 B1 * 1/2003 Crozier et al. .............. 714/755                  pipeline operations. In a pipeline mode, a first decoder A
                   OTHER PUBLICATIONS
                                                                                     decodes block N data from a first Source, while a second
                                                                                     decoder B decodes block N data from a second source
Abeta et al., Performance of very low rate channel coding in                         during the same clock cycle. Pipelined Log-MAP decoders
W-CDMA reverse link, 2002, IEEE, p. 1–5.*                                            provide high Speed data throughput and one output per clock
Fanucci et al., VLSI design of a high speed Turbo Decoder                            cycle.
for 3rd generation satellite communication, 2002, IEEE, p.
509-512.*                                                                                                 31 Claims, 22 Drawing Sheets

                                                              rxDato




                                            MMORY




                                                 rxide        rxDoo
                                     : RXDb(2)
                                                         MEMORY rbo

                                                         rt
                                     :      MEMORY




                                     ""r"vis
                                       Clock CONTROL LOGICS -STATE MACHINE (CLSM)                                     y
                                                                                                     4.           Output data
                                                                       JRBOCODESDECODER SYSTEM3Lock DAGRAM
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 3 of 36 PageID #: 20
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 4 of 36 PageID #: 21


U.S. Patent         Sep. 28, 2004     Sheet 2 of 22      US 6,799,295 B2




      INTERLEAVER




      FIGURE 2: A SUPERORTHOGONALTURBOCODE (SOTC) ENCODER
                        WITH WALSH CODE GENERATOR
                                    (PRIOR ART)
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 5 of 36 PageID #: 22


U.S. Patent         Sep. 28, 2004   Sheet 3 of 22        US 6,799,295 B2




                             state Sn F Q2O1CO

    FIGURE 3. THE PARALLEL CONCATENATED CONVOLUTIONAL
       CODE (PCCC) WITH 8-STATES CONSTITUENT ENCODER,
                              (PRIOR ART)
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 6 of 36 PageID #: 23


U.S. Patent                  <=>       C/D----           US 6,799,295 B2




                             !…-~·*,                         TS-EO(HNLWIVSTOSW)
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 7 of 36 PageID #: 24


U.S. Patent          Sep. 28, 2004   Sheet 5 of 22        US 6,799,295 B2




                                        R2
       R0, R1                                Na
                  Log-MAP                      Log-MAP      Hard decoded
                   DeCOcer                      Decoder
                                                            Output



                FIGURE 5. TURBO CODES DECODER STATE DAGRAM




                  -- N memory locations-ol                 61
                     SLIDING WINDOW OF BLOCKN



                  NNN
                    +1+2




                 FIGURE 6. BLOCKN SLIDING WINDOW DAGRAM
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 8 of 36 PageID #: 25


U.S. Patent                   Sep. 28, 2004   Sheet 6 of 22   US 6,799,295 B2




       9/

                                                     9/




      Z/




                HON\/>HE LEWOlèH
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 9 of 36 PageID #: 26


U.S. Patent         Sep. 28, 2004   Sheet 7 of 22         US 6,799,295 B2




                                                      SO(k)   / 8O




   FIGURE 8a. THE 8-STATES TRELLIS DAGRAM OF ASSOLOG-MAP DECODER
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 10 of 36 PageID #: 27
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 11 of 36 PageID #: 28


U.S. Patent           Sep. 28, 2004    Sheet 9 of 22      US 6,799,295 B2




                  ADD                                            BM1


                                      2'COMPL                    BM2

                                                                 BM3
                      92
                  /                                              BM4
                                                                 BM5


                                      2COMPL                     BM6
                                                                 BM7




                                                                 BM10
                                                                 BM11
                                                                 BM12

                                                                 BM13
                                                                 BM14
                                                                 BM15
                                                                 BM16



                  FIGURE 9. BRANCH METRIC COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 12 of 36 PageID #: 29


U.S. Patent          Sep. 28, 2004     Sheet 10 of 22           US 6,799,295 B2

                                     101
         SmOi                   /                       102
         smO                                      /
         brm 1                                                sum S00
         Sm3i
         sm1j          ADD

         P"      ->                         ADD               sum s01
         Sm4i
                       ADD
         sm2
         bm)                                ADD               Sum S02
         Sm7i
         sm3           ADD

         b"->                               ADD               sum s03
         Sm1 i

         bm4                                ADD               sum S04
         Sm2i
                       ADD
         sm5
         bm6                                ADD               sum S05
         Sm5i
          Sm6          ADD
           "?-->                            ADD               sum s06
         Sm6i
          Sm7          ADD
         bm 14                              ADD               sum s.07

          FIGURE 1 Oa. LOG-MAP COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 13 of 36 PageID #: 30


U.S. Patent          Sep. 28, 2004     Sheet 11 of 22          US 6,799,295 B2

                                     104
       Sm 1                    /                        1 O3
        smO                                        /
       bm3                                                 Sum S10
       Sm2i
                     ADD
       sm1j
       bm5                                 ADD             sum s11
       Sm5
                     ADD
       sm2
       brm 11                              ADD            Sum S12
       Sm6i
                     ADD
       sm3
        "->                                ADD             sum S13
       Sm Oi
        smaj         ADD

         "? --> ADD                                        sum S14
       Sm3i
                     ADD
       sm5
       bm8                                 ADD             sum s15
       Sm4i
                     ADD
       sm6
        "9->                               ADD             sums 16
       Sm7i
                     ADD
       sm7
       bm 16                               ADD             sum s17

          FIGURE 1 Ob. OG-MAP COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 14 of 36 PageID #: 31


U.S. Patent          Sep. 28, 2004      Sheet 12 of 22           US 6,799,295 B2
                                 111
                             /
           O                           SOOSum            /- 12
     sum s00
     sum s01
     S01 Sum
     Sum S02
     sum SO3
     SO3Sum
     sum s04            M
     sum S05
     S05Sum
                        M
     sum s06
     sum s07
           O                           S1 OSum
                        MAX
     sum s10
     sum s11
     S07Sum                            S12Sum
                        MAX
     sum S12
     sum S13
     S13sum
     sum s14            M
     Sum S15
     S15sum
     sum s16            M



    FIGURE 11 COMPUTING LOG-MAP FOR EACH STATE
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 15 of 36 PageID #: 32


U.S. Patent          Sep. 28, 2004     Sheet 13 of 22     US 6,799,295 B2




                                     121
                                 /
     SO7Sum                     SOFT
                            DECISION Ho- Soft-deCOde
     S17Sum              ALGORTHM




              FIGURE 12. SOFT DECODE OUTPUT
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 16 of 36 PageID #: 33


U.S. Patent          Sep. 28, 2004   Sheet 14 of 22       US 6,799,295 B2




                          A(k)


     FIGURE 13. COMPUTATION OF FORWARD RECURSION OF STATE-METRIC (ACS)
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 17 of 36 PageID #: 34


U.S. Patent          Sep. 28, 2004   Sheet 15 of 22       US 6,799,295 B2




    FIGURE 14. COMPUTATION OF BACKWARD RECURSION OF STATE-METRIC (ACS)
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 18 of 36 PageID #: 35


U.S. Patent          Sep. 28, 2004   Sheet 16 of 22       US 6,799,295 B2




                               Sm2



                               sm3




     FIGURE 15. FORWARD COMPUTING OF TRELLIS STATE TRANSiTIONS
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 19 of 36 PageID #: 36


U.S. Patent          Sep. 28, 2004         Sheet 17 of 22         US 6,799,295 B2




                    K-1              k            k+1       k+2

                                     SmO



                                     Sm4


                                                   psm1
                          A(k+1) a
                                                   ism5




     FIGURE 16. BACKWARD COMPUTING OF TRELLIS STATE TRANSTIONS
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 20 of 36 PageID #: 37


U.S. Patent          Sep. 28, 2004      Sheet 18 of 22         US 6,799,295 B2




     171




                                                         d-Sm-done


                                     CALC-BWD
                                        -SM




      FIGURE 17. STATE MACHINE OPERATIONS OF LOG-MAP DECODER
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 21 of 36 PageID #: 38


U.S. Patent          Sep. 28, 2004   Sheet 19 of 22       US 6,799,295 B2




     FIGURE 18. BM DUAL-PORT MEMORY MODULE




                                                      Addr
           dataA                                      dataB
           Addr




           FIGURE 19. SM DUAL-PORT MEMORY MODULE
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 22 of 36 PageID #: 39


U.S. Patent          Sep. 28, 2004       Sheet 20 of 22       US 6,799,295 B2




           Addr                   Interleaver


           dataA                                          dataB




    FIGURE 20. INTERLEAVER MEMORY INPUT BUFFER MODULE FOR R2




             Addr
                                                          Addr
                                     Dual POrt
             dataA                                         dataB




                            M-1                   O

      FIGURE 21. MEMORY INPUT BUFFER MODULE FOR RO, R1
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 23 of 36 PageID #: 40


U.S. Patent          Sep. 28, 2004       Sheet 21 of 22      US 6,799,295 B2




                                       enable


            HARD-DEC HO INPUT SAMPLES

                                                 iput done


                   iterative         not done
                  Decoding
                   done2




      FIGURE 22. STATE MACHINE OPERATIONS OF TURBO DECODER
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 24 of 36 PageID #: 41


U.S. Patent             Sep. 28, 2004   Sheet 22 of 22            US 6,799,295 B2




                 ENB
                 RST                               Compare         done
                  D                                COUnter=L.

                        234/              235 /
                  FIGURE 23. TERATIVE DECODNG L TIMES




                   2.                                    /-232
           Z1
                                                SDO
            Z3                                      Log-MAP
            RO                                        DeCOder A           XO1
                                                SD1




     FIGURE 24.
     INTRINSIC VALUES FEED-BACK SUM, AND DIVERSITY PROCESSING
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 25 of 36 PageID #: 42


                                                    US 6,799.295 B2
                              1                                                                      2
     HIGH SPEED TURBO CODES DECODER                                   codes using parallel concatenated codes (PCCC) that include
    FOR 3G USING PIPELINED SISO LOG-MAP                               the use of the classic recursive Systematic constituent (RSC)
          DECODERS ARCHITECTURE                                       Encoders and Interleavers as shown in FIG. 3. An example
                                                                      of the 3GPP Turbo Codes PCCC with 8-states and rate /3 is
          CROSS REFERENCE TO RELATED                                  shown in FIG. 3. Data enters the two systematic encoders 31
                 APPLICATIONS                                         33 separated by an interleaver 32. An output codeword
  This application is a continuation-in-part of patent appli          consists of the source data bit followed by the output bits of
cation Ser. No. 10/065408 filed Oct. 15, 2002, which is a             the two encoderS.
continuation-in-part of patent application Ser. No.                      Other prior work relating to error correction codes was
09/681093 filed Jan. 2, 2001.                                         performed by Berrou et al., describing parallel concatenated
            BACKGROUND OF INVENTION                                   codes which are complex encoding Structures that are not
                                                                      suitable for portable wireless device. Another patent U.S.
  1. Field of the Invention                                           Pat. No. 6,023,783 to Divsalar et al. describes an improved
  This invention relates to Wireless Baseband Processors              encoding method over Berrou et al., using mathematical
                                                                 15   concepts of parallel concatenated codes. However, patents
and Forward Error-Correction (FEC) Codes for 3' Genera
tion (3G) Wireless Mobile Communications More                         by Berrou et al., Divsalar et al., and others only describe the
particularly, the invention relates to a very high Speed Turbo        concept of parallel concatenated codes using mathematical
Codes Decoder using diversity processing and pipelined                equations which are good for research in deep Space com
Max Log-MAP decoders for 3G Code Division Multiple                    munications and other government projects, but are not
Access (CDMA) 2000 and 3G Wideband Code Division                      feasible, economical, and Suitable for consumer portable
Multiple Access (WCDMA).                                              wireleSS devices. In these prior Systems, the encoding of data
   2. Description of Prior Art                                        is Simple and can be easily implemented with a few Xor and
   Diversity processing computes Signals from two Separate            flip-flop logic gates. But decoding the Turbo Codes is much
antennas using So-called “multipath’ signals that arrive at           more difficult to implement in ASIC or software. The prior
                                                                 25   art describes briefly the implementation of the Turbo Codes
the terminal via different routes after being reflected from          Decoder which are mostly for deep Space communications
buildings, trees or hills. Diversity processing can increase
the signal to noise ratio (SNR) more than 6 dB, which                 and requires much more hardware, power consumption and
                                                                      COStS.
enables 3G systems to deliver data rates up to 2 Mbit/s.
   Turbo Codes decoding is based upon the classic forward               Another prior art example of a 16-state Superorthogonal
error correction concepts that include the use of recursive           Turbo Codes (SOTC) is shown in FIG.2. It is identical to the
systematic constituent (RSC) Encoders and Interleayers to             previous 3GPP Turbo Codes PCCC except a Walsh Code
reduce E/No for power-limited wireleSS applications Such              Generator substitutes for the XOR binary adder. Data enters
as digital 3G Wireless Mobile Communications.                         the two Systematic encoderS 21, 23 Separated by an inter
  A Turbo Codes Decoder is an important baseband pro             35
                                                                      leaver 22. An output codeword consists of the two Walsh
cessor of the digital wireleSS communication Receiver,                Codes output from the two encoderS.
which was used to reconstruct the corrupted and noisy                    All the prior art Turbo Codes fail to provide simple and
received data and to improve BER (10) throughput. FIG.                Suitable methods and architectures for a Turbo Codes
1 shows an example of a diversity processing 3G Receiver              Decoder as it is required and desired for 3G cellular phones
with a Turbo Codes Decoder 13 which decodes data RXDa            40   and 3G personal communication devices, including the
and RXDb from Demodulators 11 and SoftDecoders 12, and                features of high Speed data throughput, low power
sends decoded data to the Media Access Control (MAC)                  consumption, lower costs, limited bandwidth, and limited
layer 14. The data from the two received data paths pass              power transmitter in noisy environments.
through two diversity antennas, two Demodulators 11, and                             SUMMARY OF INVENTION
two Soft Decoders 12 to produce soft decoded data RXDa           45
and RXDb for the Turbo Codes Decoder 13.                                 The present invention is directed to Turbo Code Decoders
  A widely used Forward Error Correction (FEC) scheme is              using diversity processing to implement a more efficient,
the Viterbi Algorithm Decoder in both wired and wireless              practical and Suitable architecture and method to achieve the
applications. A drawback of the Viterbi Algorithm Decoder             requirements for 3G wireleSS Systems, including the features
is that it requires a long wait for decisions until the whole    50   of higher Speed data throughput, lower power consumptions,
Sequence has been received. A delay of Six times the                  lower costs, and suitable for implementation in ASIC or DSP
memory processing Speed of the received data is required for          codes. The present invention encompasses Several improved
decoding. One of the more effective FEC schemes, with                 and simplified Turbo Codes Decoder methods and devices to
higher complexity, uses a maximum a posteriori (MAP)                  deliver higher Speed and lower power consumption, espe
algorithm to decode received messages. The MAP algorithm         55   cially for 3G applications. Diversity processing can increase
is computationally complex, requiring many multiplications            the signal to noise ratio (SNR) more than 6 dB, which
and additions per bit to compute the posteriori probability. A        enables 3G systems to deliver data rates up to 2 Mbit/s. As
major difficulty with the use of the MAP algorithm has been           shown in FIG. 4, an exemplary embodiment of the Turbo
the implementation in semiconductor ASIC devices. The                 Codes Decoder utilizes two parallel Turbo Codes Decoders
complexity of the multiplications and additions slow down        60   for diversity processing. Each Turbo Codes Decoder has
the decoding proceSS and reduce the throughput data rates.            Serially concatenated Soft-input Soft-output logarithm maxi
Furthermore, even under the best conditions, multiplication           mum a posteriori (SISO Log-MAP) Decoders. The two
operations in the MAP algorithmrequires implementation                decoderS function in a pipelined Scheme with delay latency
using large circuits in the ASIC. The result is costly design         N. While the first decoder is decoding data stored in the
and low performance in bit rates throughput.                     65   Second-decoder-Memory, the Second decoder performs
  Recently, the 3' Generation Partnership Project (3GPP)              decoding for data stored in the first-decoder-Memory, which
organization introduced a new class of error correction               produces a decoded output every clock cycle. AS shown in
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 26 of 36 PageID #: 43


                                                  US 6,799.295 B2
                             3                                                                    4
FIG. 6, the Turbo Codes Decoder utilizes a Sliding Window             FIG. 8a illustrates the 8-States Trellis Diagram of a SISO
of Block N on the input buffer memory to decode data per            Log-MAP Decoder using the 3GPP 8-state PCCC Turbo
block N, which improves processing efficiency.                      codes.
Accordingly, Several objects and advantages of the Turbo              FIG. 8b illustrates the 16-States Trellis Diagram of a SISO
Codes Decoder are:                                                  Log-MAP Decoder using the Superorthogonal Turbo codes
  To implement diversity processing to increase the Signal          (SOTC).
to noise ratio (SNR).                                                 FIG. 9 illustrates a block diagram of the BRANCH
  To deliver higher speed throughput and be suitable for            METRIC COMPUTING module.
implementation in application Specific integrated circuit             FIG. 10a illustrates a block diagram of the Log-MAP
(ASIC) designs or digital signal processor (DSP) codes.             computing for u=0.
   To utilize SISO Log-MAP decoders for faster decoding               FIG. 10b illustrates a block diagram of the Log-MAP
and simplified implementation in ASIC circuits and DSP              computing for u=1.
codes with the use of binary adders for computation.                  FIG. 11 illustrates a block diagram of the Log-MAP
   To perform re-iterative decoding of data back-and-forth     15   Compare & Select 1 maximum logic for each State.
between the two Log-MAP decoders in a pipelined scheme                FIG. 12 illustrates a block diagram of the Soft Decode
until a decision is made. In Such pipelined Scheme, decoded         module.
output data is produced each clock cycle.
                                                                      FIG. 13 illustrates a block diagram of the Computation of
   To utilize a Sliding Window of Block N on the input              Forward Recursion of State Metric module (FACS).
buffer memory to decode data per block N for improved                 FIG. 14 illustrates a block diagram of the Computation of
pipeline processing efficiency
   To provide higher performance in term of Symbol error            Backward Recursion of State Metric module (BACS).
probability and low BER (10) for 3G applications such as              FIG. 15 illustrates State Metric Forward computing of
                                                                    Trellis State transitions.
3G W-CDMA, and 3G CDMA2000 operating at very high
bit-rate up to 100 Mbps, in a low power, noisy environment.    25     FIG. 16 illustrates State Metric Backward computing of
                                                                    Trellis State transitions.
   To utilize a simplified and improved SISO Log-MAP
decoder architecture, including a branch-metric (BM) cal               FIG. 17 illustrates a block diagram of the State Machine
culations module, a recursive state-metric (SM) forward/            operations of Log-MAP Decoder.
backward calculations module, an Add-Compare-Select                    FIG. 18 illustrates a block diagram of the BM dual-port
(ACS) circuit, a Log-MAP posteriori probability calcula             Memory Module.
tions module, and an output decision module.                          FIG. 19 illustrates a block diagram of the SM dual-port
   To reduce complexity of multiplier circuits in MAP               Memory Module.
algorithm by performing the entire MAP algorithm in Log                FIG. 20 illustrates a block diagram of the De-Interleaver
Max approximation using binary adder circuits, which are       35   dual-port RAM Memory Memory Module for interleaved
more suitable for ASIC and DSP codes implementation,                input R2.
while Still maintaining a high level of performance output.            FIG. 21 illustrates a block diagram of the dual RAM
   To design an improve Log-MAPDecoder using high level             Memory Module for input R0, R1.
design language (HDL) Such as Verilog, System-C and                    FIG. 22 illustrates a flow chart of an exemplary state
VHDL, which can be synthesized into custom ASIC and            40   machine operation.
Field Programmable Gate Array (FPGA) devices.
  To implement an improve Log-MAP Decoder in DSP                       FIG. 23 illustrates a block diagram of the Iterative decod
(digital signal processor) using optimized high level lan           ing feedback control.
guage C, C++, or assembly language.                                    FIG. 24 illustrates a block diagram of the intrinsic feed
                                                                    back Adder of the Turbo Codes Decoder.
   Still further objects and advantages will become apparent   45
to one skill in the art from a consideration of the ensuing                         DETAILED DESCRIPTION
descriptions and accompanying drawings.
           BRIEF DESCRIPTION OF DRAWINGS                                                Turbo Codes Decoder
  FIG. 1 illustrates a conventional 3G Receiver Functional     50     An illustration of a 3GPP 8-state Parallel Concatenated
Block Diagram which uses Turbo Codes Decoder for error              Convolutional Code (PCCC), with coding rate /3, constraint
correction.                                                         length K=4 is illustrated in FIG. 3. An implementation using
  FIG. 2 illustrates an example of a conventional 16-States         SISO Log-MAP Decoders is illustrated in FIG. 4.
Superorthogonal Turbo Code (SOTC) Encoder with Walsh                  In accordance with an exemplary embodiment, a diversity
code generator.                                                55   processing Turbo Codes Decoder includes two parallel
  FIG. 3 illustrates a block diagram of a conventional              blocks 40a, 40b of Turbo Codes Decoders for each path of
8-states 3GPP Parallel Concatenated Convolutional Codes.            received data RXDa and RXDb. Each identical Turbo Codes
  FIG. 4 illustrates the Turbo Codes Decoder System Block           Decoder block 40a, 40b has concatenated max Log-MAP
Diagram showing Log-MAP Decoders, Interleavers,                     SISO Decoders A 42 and B 44 connected in a feedback loop
Memory Buffers, and control logics.
                                                               60   with Interleaver Memory 43 and Interleaver Memory 45.
                                                                    The Soft output of Turbo Codes Decoder block 4.0a is
  FIG. 5 illustrates a Turbo Codes Decoder State Diagram.           fed-back into the input of Turbo Codes Decoder block 40b.
  FIG. 6 illustrates the Block N Sliding Window Diagram.            Conversely, the Soft output of Turbo Codes Decoder block
  FIG. 7 illustrates a block diagram of the SISO Log-MAP            40b is fed-back into the input of Turbo Codes Decoder block
Decoder showing Branch Metric module, State Metric             65   40a. The sum of the two outputs Z1, Z3 of the Turbo Codes
module, Log-MAP module, and State and Branch Memory                 Decoder block 40a, 40b is fed into the Hard-Decoder to
modules.                                                            generate output Y data.
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 27 of 36 PageID #: 44


                                                      US 6,799.295 B2
                             S                                                                       6
   Signals Ra2, Ra1, Rao are received Soft decision signals             Rb2 that correspond to data words. Each output data word
of data path A from the system receiver. Signals XO1 and                Rb0, Rb1, Rb2 contains a number of binary bits.
XO2 are output soft decision signals of the Log-MAP                       A Sliding Window of Block N is imposed onto each input
Decoders A 42 and B 44, respectively, which are stored in               memory to produce corresponding ones of Rao, Rb0, Ra1,
the Interleaver Memory 43 and Memory 45 module. Signals                 Rb1, Ra2, and Rb2 output data words.
Z2 and Z1 are the output of the Interleaver Memory 43 and                 In accordance with the method of the invention, when an
Interleaver Memory 45. Z2 is fed into Log-MAP decoder B                 inpuot data block of size N is ready, the Turbo Decoderstarts
44 and Z1 is looped back into Log-MAP decoder A 42                      the Log-MAP Decoder A, in block 40a, to decode the N
through Adder 231.                                                      input databased on the soft-values of Rao, Z1, Z3 and Ra1,
   Signals Rb2, Rb1, Rb0 are received soft decision signals             then stores the outputs in the Interleaver Memory A.
of data path B from the system receiver. Signals XO1 and                   The Turbo Decoder also starts the Log-MAP Decoder B,
XO2 are output soft decision of the Log-MAP Decoders A                  in block 40a, to decode the N input data based on the
42 and B 44, respectively, which are stored in the Interleaver          soft-values of Ra2 and Z2, in pipelined mode with a delay
Memory 43 and Memory 45 module. Signals Z4 and Z3 are                   latency of N, then stores the output in the Interleaver
the output of the Interleaver Memory 43 and Interleaver            15
                                                                        Memory.
Memory 45. Z4 is fed into Log-MAP decoder B 44 and Z3                     When an input data block of size N is ready, the Turbo
is looped back into Log-MAP decoder A42 through Adder                   Decoder starts the Log-MAP Decoder A, in block 40b, to
231.
                                                                        decode the N input databased on the soft-values of Rb0, Z1,
   In accordance with the invention, Signal Z3 is fed back              Z3 and Rb1, then stores the outputs in the Interleaver
into Log-MAP decoder A 42 of block 4.0a through Adder                   Memory A.
231, and Signal Z1 is fed back into Log-MAP decoder A42                    The Turbo Decoder also starts the Log-MAP Decoder B,
of block 40b through Adder 231 for diversity processing.                in block 40b, to decode the N input data based on the
   Each Interleaver Memory 43, 45, shown in FIG. 20,                    soft-values of Rb2 and Z4, in pipelined mode with a delay
includes one interleaver 201 and a dual-port RAM memory            25   latency of N, then store the outputs in the Interleaver
202. Input Memory blocks 41, 48, 49, shown in FIG. 21,                  Memory.
include dual-port RAM memory 211. Control logic module                     The Turbo Decoder performs iterative decoding for L
(CLSM) 47 consists of various state-machines, which con                 number of times (L=1,2,..., M). The Log-MAP Decoder
trol all the operations of the Turbo Codes Decoder. The                 A receives the Sum of (Z1 and Z3 and corresponding ones of
hard-decoder module 46 outputs the final decoded data.                  Rao), RbC) as inputs. The Log-MAP Decoder A also receives
   More particularly, as illustrated in FIG. 3, Rao, Rb0 are            corresponding ones of Ra1, Rb1 as inputs. The Log-MAP
data bits corresponding to the transmit data bit u, Ra1, Rb1            Decoder B receives the data Z2 and R2 as inputs.
are the first parity bits corresponding to the output bit of the           When the iterative decoding Sequences is complete, the
first RSC encoder, and Ra2, Rb2 are interleaved second                  Turbo Decoder Starts the hard-decision operations to com
parity bits corresponding to the output bit of the second RSC      35   pute and produce Soft-decision outputs.
encoder.
                                                                                           Sisco Log-map Decoder
   In accordance with the invention, corresponding ones of
data bits Rao), Rb0 are added to the feedback signals Z1 and               As shown in FIG. 7, SISO Log-MAP Decoders 42, 44
Z3, then fed into the decoder A. Corresponding ones of data             include a Branch Metric (BM) computation module 71, a
bits Ra1, Rb1 are also fed into decoder A for decoding the         40   State Metric (SM) computation module 72, a Log-MAP
first Stage of decoding output X01. Z2 and corresponding                computation module 73, a BM Memory module 74, a SM
ones of Ra2, Rb2 are fed into decoder B for decoding the                Memory module 75, and a Control Logic State Machine
Second Stage of decoding output X02.                                    module 76. Soft-value inputs enter the Branch Metric (BM)
  In accordance with the invention, as shown in FIG. 6, the             computation module 71, where Euclidean distance is calcu
Turbo Codes Decoder utilizes a Sliding Window of Block N           45   lated for each branch, the output branch metrics are Stored
61 on the input buffers 62 to decode one block N data at a              in the BM Memory module 74. The State Metric (SM)
time, the next block N of data is decoded after the previous            computation module 72 reads branch metrics from the BM
block N is done in a circular wrap-around Scheme for                    Memory 74 and computes the state metric for each state, the
pipeline operations. In another embodiment, the Sliding                 output state-metrics are stored in the SM Memory module
Window of Block N is used on the input buffer Memory so            50   75. The Log-MAP computation module 73 reads both
that each block N data is decoded at a time one block after             branch-metrics and state-metrics from BM memory 74 and
another in a pipeline Scheme.                                           SM memory 75 modules to compute the Log Maximum a
                                                                        Posteriori probability and produce soft-decision output. The
  In accordance with the invention, the Turbo Codes                     Control Logic State-machine module 76 provides the overall
Decoder decodes an 8-state Parallel Concatenated Convo                  operations of the decoding process.
                                                                   55
lutional Code (PCCC), and also decodes a 16-states Super                   As shown in FIG. 7 which is one example of 3GPP Turbo
orthogonal Turbo Codes SOTC with different code rates.                  Codes Decoder, the Log-MAP Decoder 42 44 functions
The Turbo Codes Decoder also decodes a higher n-state                   effectively as follows:
Parallel Concatenated Convolutional Code (PCCC)                            The Log-MAP Decoder 42, 44 reads each soft-values
  As illustrated in FIG. 4, the Turbo Codes Decoder func           60   (SD) data pair input, then computes branch-metric (BM)
tions effectively as follows:                                           values for all paths in the Turbo Codes Trellis 80 as shown
  Received soft decision data (RXDa2:0) is stored in three              in FIG. 8a (and Trellis 85 in FIG. 8b). The computed BM
input buffers Memorys 48, 49, 41 to produce data bits Rao,              data is stored into BM Memory 74. The process of comput
Ra1, and Ra2 that correspond to data words. Each output                 ing BM values is repeated for each input data until all N
data word Rao, Ra1, Ra2 contains a number of binary bits.          65   samples are calculated and stored in BM Memory 74.
  Received soft decision data (RXDb2:0) is stored in three                The Log-MAP Decoder 4244 reads BM values from BM
input buffers Memorys 48, 49, 41 to produce Rb0, Rb1, and               Memory 74 and SM values from SM Memory 75, and
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 28 of 36 PageID #: 45


                                                    US 6,799.295 B2
                              7                                                                  8
computes the forward state-metric (SM) for all states in the          and the probability B(k) in backward recursion. FIG. 13
Trellis 80 as shown in FIG. 8a (and Trellis 85 in FIG. 8b).           shows the implementation of State-metric in forward recur
The computed forward SM data is stored into SM Memory                 sion with Add-Compare-Select (ACS) logic. FIG. 14 shows
75. The process of computing forward SM values is repeated            the implementation of State-metric in backward recursion
for each input data until all N Samples are calculated and            with Add-Compare-Select (ACS) logic. The calculations are
stored in SM Memory 75.                                               performed at each node in the Turbo Codes Trellis 80 (FIG.
   The Log-MAPDecoder 4244 reads BM values from BM                    8a) in both forward and backward recursion. FIG. 15 shows
Memory 74 and SM values from SM Memory 75, and                        the forward state transitions in the Turbo Codes Trellis 80
computes the backward state-metric (SM) for all states in the         (FIG. 8a). FIG. 16 shows the backward state transitions in
Trellis 80 as shown in FIG. 8a (and Trellis 85 in FIG. 8b).           the Turbo Codes Trellis 80 (FIG. 8a). Each node in the
The computed backward SM data is stored into the SM                   Trellis 80 as shown in FIG. 8a has two entering paths:
Memory 75. The process of computing backward SM values                one-path 84 and Zero-path 83, from the two nodes in the
is repeated for each input data until all N Samples are               previous stage.
calculated and stored in SM Memory 75.
   The Log-MAP Decoder 42 44 then computes Log-MAP                       In an exemplary embodiment, the ACS logic includes an
posteriori probability for u=0 and u=1 using the BM values       15   Adder 132, an Adder 134, a Comparator 131, and a Multi
and SM values from BM Memory 74 and SM Memory 75.                     plexer 133. In the forward recursion, the Adder 132 com
The process of computing Log-MAP posteriori probability               putes the Sum of the branch metric and State metric in the
is repeated for each input data until all N Samples are               one-path 84 from the State S(k-1) of previous stage (k-1).
calculated. The Log-MAP Decoder then decodes data by                  The Adder 134 computes the sum of the branch metric and
making Soft decision based on the posteriori probability for          state metric in the Zero-path 83 from the state (k-1) of
each Stage and produces Soft-decision output, until all N             previous stage (k-1). The Comparator 131 compares the two
inputs are decoded.                                                   sums and the Multiplexer 133 selects the larger sum for the
            Branch Metric Computation Module                          State S(k) of current stage (k). In the backward recursion, the
                                                                      Adder 142 computes the sum of the branch metric and state
   The Branch Metric (BM) computation module 71 com              25   metric in the one-path 84 from the state s(i+1) of previous
putes the Euclidean distance for each branch in the 8-States          stage (J-1). The Adder 144 computes the sum of the branch
Trellis 80 as shown in the FIG. 8a based on the following             metric and state metric in the Zero-path 83 from the state
equations:                                                            S(i+1) of previous stage (J-1). The Comparator 141 com
  Local Euclidean distances values=SDO GO--SD1 G1                     pares the two sums and the Multiplexer 143 selects the larger
   where SD0 and SD1 are soft-value input data and G0 and             Sum for the state S() of current stage ().
G1 are the expected input for each path in the Trellis 80. G0           The Equations for the ACS are shown below:
and G1 are coded as signed antipodal values, meaning that             A(k)=MAX (bm0+Sm0(k-1)), (bm1+Sm1(k-1)
0 corresponds to +1 and 1 corresponds to -1. Therefore, the           B(i)=MAX (bm0+Sm0(+1)), (bm1+Sm1(j+1)
local Euclidean distances for each path in the Trellis 80 are           Time (k-1) is the previous stage of (k) in forward
computed by the following equations:                             35
                                                                      recursion as shown in FIG. 15, and time (i+1) is the previous
                                                                      stage of () in backward recursion as shown in FIG. 16.
                                                                                      Log-MAP Computing Module
                                                                         The Log-MAP computing module calculates the poste
                                                                 40   riori probability for u=0 and u=1, for each path entering each
                                                                      state in the Turbo Codes Trellis 80 corresponding to u=0 and
                                                                      u=1 or referred as Zero-path 83 and one-path 84. The
                                                                      accumulated probabilities are compared and the u with
                                                                      larger probability is Selected. The Soft-decisions are made
                                                                 45   based on the final probability selected for each bit. FIG. 10a
                                                                      shows the implementation for calculating the posteriori
                                                                      probability for u=0. FIG. 10b shows the implementation for
                                                                      calculating the posteriori probability for u=1. FIG. 11 shows
                                                                      the implementation of compare-and-Select for the u with
                                                                 50   larger probability. FIG. 12 shows the implementation of the
                                                                      Soft-decode compare logic to produce output bits based on
   As shown in the exemplary embodiment of FIG. 9, the                the posteriori probability of u=0 and u=1. The equations for
Branch Metric Computing module includes one L-bit Adder               calculating the accumulated probabilities for each State and
91, one L-bit Subtracter 92, and a 2'complemeter 93. The              compare-and-Select are shown below:
Euclidean distances is computed for path M1 and M5. Path         55   sum s00=Sm0i+bm1+Sm0i
M2 is 2'complement of path M1. Path M6 is 2'complement                sum s01=Sm3i+bm7+Sm1j
of M5. Path M3 is the same path M2, path M4 is the same               sum s02=Sm4i+bm9+Sm2.j
as path M1, path M7 is the same as path M6, path M8 is the            sum s03=Sm7i+bm15+Sm3i
same as path M5, path M9 is the same as path M6, path M10             sum s04=Sm1 i+bm4+Sm4.j
is the same as path M5, path M11 is the same as path M5,         60   sum s05=Sm2i+bm6+Sm5i
path M12 is the same as path M6, path M13 is the same as              sum s06=Sm5i--bm12+Sm6i
path M2, path M14 is the same as path M1, path M15 is the             sum s07=Sm6i+bm14+Sm7i
same as path M1, and path M16 is the same as path M2.                 sum S10=Sm1 i+bm3+Sm0i
                                                                      sum S11=Sm2i+bm5+Sm1j
             State Metric Computing Module                       65   sum S12=Sm5i--bm11+Sm2;
   The State Metric Computing module 72 calculates the                sum S13=Sm6i+bm13+Sm3i
probability A(k) of each State transition in forward recursion        sum S14=Sm0i+bm2+Sm4.j
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 29 of 36 PageID #: 46


                                                  US 6,799.295 B2
                             9                                                                   10
sum S15=Sm3i+bm8+Sm5i                                               202, which contains M-bits of N memory locations. The
sum S16=Sm4i+bm10+Sm6i                                              Interleaver is a Turbo code internal interleaver as defined by
sum s17=Sm7i+bm16+Sm7i                                              3 GPP standard ETSI TS 125222 V3.2.1 (2000–05), or other
s00sum=MAXsum s00, 0)                                               Source. The Interleaver permutes the address input port A for
s01sum=MAXsum s01, s00sum                                           all write operations into dual-port RAM module. Reading
s02sum=MAXSum s02, S01 sum                                          data from output port B are done with normal address input.
s03sum=MAXsum s03, s02sum                                              As shown in FIG. 21, the Interleaver Memory 43 45
s04sum=MAXSum s04, s03sum                                           comprises of a dual-port RAM 211, which contains M-bits
s05sum=MAXsum s05, s04sum                                           of N memory locations.
s06sum=MAXsum s06, s05sum                                              The input buffer Interleaver Memory module uses an
s07sum=MAXsum s07, s06sum                                           interleaver to generate the writeaddress Sequences of the
s10sum=MAXsum s10, 0)                                               Memory core in write-mode. In read-mode, the memory
s11 Sum=MAXSum S11, S10sum                                          core readaddress are normal Sequences.
S12sum=MAXSum S12, S11 sum
s13sum=MAXSum S13, S12sum                                      15           Turbo Codes Decoder Control Logics-State
s14sum=MAXSum S14, S13sum                                                                Machine (TDCLSM
s15sum=MAXSum S15, S14sum                                             As shown in FIG. 4, the Turbo Decoder Control Logics
S16Sum=MAXSum S16, S15sum                                           module 47, referred to as TDCLSM, controls the overall
s17sum=MAXSum S17, S16sum                                           operations of the Turbo Codes Decoder. Log-MAP A 42
      Control Logics-State Machine (CLSM) Module                    starts the operations of data in Memory B 45. At the same
                                                                    time, Log-MAPB starts the operations in Memory A 43.
   As shown in FIG. 7, the Control Logic module controls            When Log-MAPA42 and Log-MAPB 44 finish with block
the overall operations of the Log-MAPDecoder. The control           N of data, the TDCLSM 47 starts the iterative decoding for
logic state machine 171, referred as CLSM, is shown in FIG.         L number of times. When the iterative decoding Sequences
17. The CLSM module 171 (FIG. 17) operates effectively as      25
                                                                    are completed, the TDCLSM 47 transitions to HARD-DEC
follows. Initially, the CLSM module 171 operates in IDLE            to generate the harddecode outputs. Then the TDCLSM 47
state 172. When the decoder is enabled, the CLSM module             transitions to Start decoding another block of data.
171 transitions to CALC-BM state 173, where the Branch
Metric (BM) module starts operations and monitors for                       Iterative Decoding and Diversity Processing
completion. When Branch Metric calculations are                        Turbo Codes decoder performs iterative decoding and
completed, referred to as bm-done, the CLSM transitions to          diversity processing by feeding back the output Z1, Z3 of the
CALC-FWD-SM state 174, where the State Metric module                second Log-MAP decoder B into the corresponding first
(SM) begins forward recursion operations. When the for              Log-MAP decoder A before making decision for hard
ward SM State metric calculations are completed, referred to        decoding output. As shown in FIG. 23, the Counter 233
as fwd-Sm-done, the CLSM transitions to CALC-BWD-SM            35
                                                                    counts the preset number L. times.
state 175, where the State Metric module (SM ) begins                 We claim:
backward recursion operations. When backward SM state                  1. A baseband processing System for iteratively decoding
metric calculations are completed, referred to as bwd-Sm            data received on multiple data paths, the baseband proceSS
done, the CLSM transitions to CALC-Log-MAP state 176,               ing System comprising:
where the Log-MAP computation module begins calculating        40
                                                                      at least one decoder adapted to receive the data received
the maximum a posteriori (MAP) probability to produce soft                on one or more of the multiple data paths, wherein each
decode output. When Log-MAP calculations are completed,                   decoder comprises:
referred to as log-map-done, the CLSM module 171 transi
tions back to IDLE state 172.                                         at least two Soft decision decoderS adapted to receive data
                                                               45         asSociated with corresponding data paths, wherein the
                BM Memory and SM Memory                                   at least two Soft decision decoders are Serially coupled
                                                                         and have at least a first Soft decision decoder and a last
   The Branch-Metric Memory 74 and the State-Metric                      Soft decision decoder, wherein the last Soft decision
Memory 75 are shown in FIG. 7 as the data storage                        decoder is adapted to output data for the Serially
components for BM module 71 and SM module 72. The                        coupled Series of Soft decision decoders,
Branch Metric Memory module is a dual-port RAM that            50
contains M-bits of N memory locations as shown in FIG.                at least one memory module that is electrically coupled to
18. The State Metric Memory module is a dual-port RAM                    an output of a corresponding Soft decision decoder,
that contains K-bits of N memory locations as shown in FIG.              wherein the output of the memory module associated
19. Data can be written into one port while reading at the               with the last Soft decision decoder is fed back as an
other port.                                                    55        input to the first soft decision decoder of each of the at
                                                                         least one decoderS.
                      Interleaver Memory                              2. The System according to claim 1, further comprising:
   As shown in FIG. 4, the Interleaver Memory A 43 stores             a control logic State machine that is adapted to control an
data for the first decoder A42 and Interleaver Memory B 45               operation of the at least one decoder when data is
stores data for the second decoder B 44. In iterative pipe     60        received at corresponding ones of the multiple data
lined decoding, the decoder A42 reads data from Interleaver              paths.
Memory B 45 and writes results data into Interleaver                  3. The System according to claims 2, further comprising:
Memory B 43, the decoder B 44 reads data from Interleaver             an adder that Sums an output from each of the at least one
Memory A 43 and write results into Interleaver Memory B                  decoders, and
45.                                                            65     a hard decoder that receives an output from the adder and
  As shown in FIG. 20, the De-Interleaver memory 41                      provides a hard decoded output for the baseband pro
includes a De-Interleaver module 201 and a dual-port RAM                 cessing System.
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 30 of 36 PageID #: 47


                                                     US 6,799.295 B2
                             11                                                                     12
   4. The System according to claim 1, wherein the at least            the first and Second decoders perform processing using a
one decoder is a Turbo Code Decoder.                                   Soft-input Soft-output method maximum a posteriori prob
   5. The System according to claim 1, further comprising at           ability algorithm.
least two decoderS configured in a parallel arrangement.                  17. The method according to claim 12, wherein the at least
   6. The System according to claim 1, wherein the Soft                two Serially coupled Soft decision decoderS associated with
decision decoder uses a logarithm maximum a posteriori                 the first and Second decoders perform processing using a
probability algorithm.                                                 logarithm approximation algorithm.
   7. The system according to claim 1, wherein the soft                   18. The method according to claim 12, wherein utilizing
decision decoder uses a Soft-input Soft-output method maxi             the sliding window having the predetermined block size
mum a posteriori probability algorithm.                                enables the data to be processed in a pipeline Scheme.
   8. The system according to claim 1, wherein the soft                   19. The method according to claim 12, wherein utilizing
decision decoder uses a logarithm approximation algorithm.             the sliding window having the predetermined block size
   9. The System according to claim 1, wherein the at least            enables the data to be processed in a continuous wraparound
one memory module comprises a dual-port random acceSS                  Scheme for pipeline operations.
memory.
                                                                  15
                                                                          20. The method according to claim 12, wherein the output
   10. The system according to claim 1, wherein the at least           of the last Soft decision decoder is fed back to the first Soft
one memory module comprises an interleaver memory hav                  decision decoder for each of the first and Second decoders in
ing an interleaver that generates a write address Sequence for         a pipeline mode to produce Soft decoded data at each clock
a memory core in a write mode.                                         cycle.
   11. The System according to claim 1, wherein the at least              21. The method according to claim 12, wherein the at least
one memory module comprises an interleaver memory hav                  two Serially coupled Soft decision decoderS associated with
ing an interleaver that generates a memory core having                 each of the first and Second decoderS eXecute operations at
normal Sequences in a read mode.                                       a same time in a pipelined mode with a predefined delay
   12. A method of iteratively decoding data received on               latency.
multiple data paths using at least one decoder adapted to                 22. A Soft decision decoder comprising:
receive the data received on one or more of the multiple data     25      a branch metric module that is adapted to receive Soft
paths, wherein each decoder comprises at least two Soft                     input data and is configured to compute branch metric
decision decoderS adapted to receive data associated with                   values for each branch in a Trellis;
corresponding data paths, wherein the at least two Soft                  a branch metric memory module that is coupled to the
decision decoders are Serially coupled and have at least a                 branch metric module and is adapted to Store data
first Soft decision decoder and a last Soft decision decoder,               asSociated at least with the branch metric values,
wherein the last Soft decision decoder is adapted to output              a State metric module that is coupled to the branch metric
data for the Serially coupled Series of Soft decision decoders,             memory module and is configured to compute State
the method comprising:                                                      metric values for each State in the Trellis using the
                                                                            computed branch metric values,
   receiving first Soft decision data at a first decoder;         35     an add-compare-Select circuit that is coupled to the State
   receiving Second Soft decision data at a Second decoder;                 metric module and is configured to compute State
   utilizing a sliding window having a predetermined block                  metric values at each node in the Trellis,
      Size to process data received at the first decoder and             a State metric memory module that is coupled to the State
     data received at the Second decoder;                                   metric module and is adapted to Store data associated at
  providing the corresponding data processed by the sliding       40        least with the State metric values,
     window at the first decoder to the associated at least              a computation module that is coupled to at least the
    two Serially coupled Soft decision decoders,                           branch metric memory module and the State metric
  providing the corresponding data processed by the sliding                memory module, wherein the computation module is
     window at the Second decoder to the associated at least               configured to compute a Soft decision output based at
    two Serially coupled Soft decision decoders,                  45        least on the branch metric values and the State metric
  performing, for a predetermined number of times, itera                    values, and
    tive decoding at the first and Second decoders, wherein               a control logic State machine module that is adapted to
    an output from the last Soft decision decoder is fed back                control operations of at least one of the branch metric
    as an input to the first Soft decision decoder of each of                module, the branch metric memory module, the State
     the first and Second decoderS.                               50         metric module, the add-compare-Select circuit, the State
   13. The method according to claim 12, further comprising                  metric memory module, and the computation module.
controlling an operation of the first and Second decoders                 23. The Soft decision decoder according to claim 22,
when data is received at corresponding ones of the multiple            wherein the computation module is implemented with a
data paths.                                                            logarithm maximum a posteriori probability algorithm.
   14. The method according to claim 13, further compris          55      24. The Soft decision decoder according to claim 22,
ing:                                                                   wherein the computation module is implemented with a
   adding an output from each of the first and Second                  Soft-input Soft-output method maximum a posteriori prob
     decoders, and                                                     ability algorithm.
  providing hard decoded output data from the added data                  25. The Soft decision decoder according to claim 22,
    after performing the iterative decoding for the prede         60   wherein the computation module is implemented with a
     termined number of times.                                         logarithm approximation algorithm.
   15. The method according to claim 12, wherein the at least             26. The Soft decision decoder according to claim 22,
two Serially coupled Soft decision decoderS associated with            wherein the State metric module computes State metric
the first and Second decoders perform processing using a               values based on forward recursion.
logarithm maximum a posteriori probability algorithm.             65     27. The Soft decision decoder according to claim 22,
   16. The method according to claim 12, wherein the at least          wherein the State metric module computes State metric
two Serially coupled Soft decision decoderS associated with            values based on backward recursion.
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 31 of 36 PageID #: 48


                                                   US 6,799.295 B2
                            13                                                                    14
  28. The Soft decision decoder according to claim 22,                 30. A method of implementing a soft decision decoder for
wherein the an add-compare-Select circuit comprises:                 decoding a plurality of data Sequences, comprising:
  a first adder for computing the Sum of a first State metric          receiving Soft decision data;
     value and a first branch metric value;                            utilizing a sliding window of a predetermined block size
  a Second adder for computing the Sum of a Second State                  to process the Soft decision data;
     metric value and a Second branch metric value;
  a comparator for comparing the results of the first adder            computing a branch metric for each data element of the
     and the results of the Second adder; and                             Soft decision data associated with the predetermined
  a multiplexer for Selecting a larger Sum for a predeter                 block size, wherein the branch metric is computed for
     mined State.                                                         branches entering each State in the Trellis,
  29. A Soft decision decoder comprising:                              computing a forward recursion State metric for each data
  branch metric means for receiving Soft input data and                  element of the Soft decision data associated with the
    computing branch metric values for each branch in a                  predetermined block size, wherein the State metric is
     Trellis;                                                   15       computed for each State in the Trellis,
  branch metric memory means for Storing data associated               computing a backward recursion State metric for each data
     at least with the branch metric values,                             element of the Son decision data associated with the
  State metric means for computing State metric values for               predetermined block size, wherein the State metric is
     each State in the Trellis using the computed branch                 computed for each State in the Trellis,
     metric values,
  add-compare-Select means for computing State metric                  computing logarithm maximum a posteriori probability
     values at each node in the Trellis;                                 values based on at least the branch metric, the forward
  State metric memory means for Storing data associated at               recursion State metric, and the backward recursion State
     least with the State metric values,                                 metric for each data element of the Soft decision data
                                                                25
  computation means for computing a Soft decision output                  asSociated with the predetermined block size; and
     based at least on the branch metric values and the State          providing Soft-decisions based on the logarithm maxi
     metric values, and                                                   mum a posteriori probability values.
  control logic State machine means for controlling opera              31. The method according to claim 30, wherein comput
     tions of at least one of the branch metric means, the           ing the branch metric for each data element comprises
     branch metric memory means, the State metric means,             calculating a Euclidean distance for each branch.
     the add-compare-Select means, the State metric memory
     means, and the computation means.
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 32 of 36 PageID #: 49
                                                                                                 USOO679929.5C1

       (12) EX PARTE REEXAMINATION CERTIFICATE (6707th)
United States Patent                                                            (10) Number:           US 6,799.295 C1
Nguyen                                                                          (45) Certificate Issued: Mar. 17, 2009
(54) HIGH SPEEDTURBOCODES DECODER FOR                                             6,460,162 B1 * 10/2002 Buda et al. .................. T14,807
        3G USING PIPELINED SSO LOG-MAP                                            6,487,694 B1 * 1 1/2002 Bajwa ...........         ... 714,786
        DECODERS ARCHITECTURE                                                     6,499,128 B1 * 12/2002 Gerlach et al. .           ... 714,755
                                                                                  6,526,538 B1 * 2/2003 Hewitt .......          ... T14f78O
(75) Inventor: Quang Nguyen, Allentown, PA (US)                                   6,563,877 B1 * 5/2003 Abbaszadeh ................ 375,242

(73) Assignee: Icomm Technologies, Inc., Fogelsville,                                                 (Continued)
                PA (US)                                                                  FOREIGN PATENT DOCUMENTS
                                                                           JP               08-032633          2, 1996
Reexamination Request:
     No. 90/008,190, Aug. 25, 2006                                                            OTHER PUBLICATIONS
Reexamination Certificate for:                                             S. Crozier, K. Gracie, and A. Hunt, “Efficient Turbo Decod
        Patent No.:         6,799.295                                      ing Techniques.” Proceedings of the 11" International Con
        Issued:             Sep. 28, 2004                                  ference on Wireless Communications, Calgary, Alberta,
        Appl. No.:          10/248,245                                     Canada, pp. 187-195, Jul. 12–14, 1999.
        Filed:              Dec. 30, 2002                                                         (Continued)
                  Related U.S. Application Data                            Primary Examiner Christopher E. Lee
(63) Continuation-in-part of application No. 10/065.408, filed on          (57)                      ABSTRACT
        Oct. 15, 2002, now abandoned, which is a continuation-in
        part of application No. 09/681,093, filed on Jan. 2, 2001,         A baseband processor is provided having Turbo Codes
        now Pat. No. 6,813,742.                                            Decoders with Diversity processing for computing signals
(51) Int. Cl.                                                              from separate antennas. The invention decodes multipath
        H03M, 3/00                (2006.01)                                signals that have arrived at the terminal via different routes
        H03M, 3/29                (2006.01)                                after being reflected from buildings, trees or hills. The Turbo
        H04L I/00                 (2006.01)                                Codes Decoder with Diversity processing increases the sig
                                                                           nal to noise ratio (SNR) more than 6 dB which enables the
(52) U.S. Cl. ........................................ 714/794; 714/755    3" Generation Wireless system to deliver data rates from up
(58) Field of Classification Search ............. 375/240.25,              to 2 Mbit/s. The invention provides several improved Turbo
               375/265,341,346,354; 714/701, 746, 755,                     Codes Decoder methods and devices that provide a more
                                       714/780, 786, 792, 795, 807         Suitable, practical and simpler method for implementation a
     See application file for complete search history.                     Turbo Codes Decoder in ASIC or DSP codes. A plurality of
                                                                           parallel Turbo Codes Decoder blocks are provided to com
(56)                     References Cited                                  pute soft-decoded data RXDa, RXDb from two different
                                                                           receiver path. Several pipelined Log-MAP decoders are used
                  U.S. PATENT DOCUMENTS                                    for iterative decoding of received data. A Sliding Window of
       6,023,783 A * 2/2000 Divsalar et al. ............. 714/792
                                                                           Block N data is used on the inputted data for pipeline opera
       6,141,384 A * 10/2000 Wittig et al. ........... 375/240.25          tions. In a pipeline mode, a first decoder A decodes block N
       6,216,249 B1       4/2001 Bliss et al. .................. 714/792   data from a first source, while a second decoder B decodes
       6,335,954 B1 * 1/2002 Bottomley et al. .......... 375,354           block N data from a second source during the same clock
       6,351,832 B1   2/2002 Wei............................ T14f701       cycle. Pipelined Log-MAP decoders provide high speed data
       6,360,345 B1 * 3/2002 Kim et al. ................... T14f746        throughput and one output per clock cycle.




                                                                 TRS8c3SECCOERSSEMBlcKAGRAM
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 33 of 36 PageID #: 50


                                                                  US 6,799.295 C1
                                                                              Page 2


                U.S. PATENT DOCUMENTS                                              S. Pietrobon, “Implementation and Performance of a Turbo/
    6,598.204   B1    7, 2003 Giese et al. ...........    - - - - - -   714.795
                                                                                   Map Decoder.” Int. J. Satellite Commun., vol. 16, pp. 23–46,
                B1 * 10, 2003 Pekarich et al. .
                                                                                   Jan.-Feb. 1998.
    6,633,615                                               - - - - -   375,265          --   -   -


    6,671.338   B1 - 12/2003 Gamal et al. ....         - - - - - 375,346           J. Nikolic-Popovic, “Real Time Implementation of
    6,690,737   B1    2/2004 Kim ............           - - - - - 375,265          cdma2000 Turbo Decoder on TMS320C6200. International
    6,732,327   B1    5, 2004 Heinila ........          - - - - - 714/792          Conferences on Signal Processing Applications and Tech
    6,788,750   B1    9, 2004 Reuven et al. ........ - - - - - - 375,341           nology, 1999.
    6,829,313   B1   12, 2004 Xu                                                   L. R. Bahl, J. Cocke, F. Jelinek, and J. Raviv, “Optimal
                                                                                   Decoding of Linear Codes for Minimizing Symbol Error
                 OTHER PUBLICATIONS                                                Rate.” IEEE Trans. Inform. Theory, vol. IT 20, pp. 284-287.
                                                                                   Mar 1974.
T. Ngo and I. Verbauwhede, “Fixed Point Implementation                             K. Tzou and J. Dunham, “Sliding Block Decoding of Convo
for Turbo Codes.” Final Report for 1998–99 Micro Project                           lutional Codes.” IEEE Trans. Inform. Theory, vol. Com-29,
98–162, http://www.ucop.edu/research/micro/98 99/98                                pp. 1401–1403, Sep. 1981.
162.pdf.                                                                           * cited by examiner
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 34 of 36 PageID #: 51


                                                         US 6,799,295 C1
                  1.                                                                                  2
              EX PARTE                                                        Trellis by calculating an Euclidean distance for each
                                                                              branch;
    REEXAMINATION CERTIFICATE                                              branch metric memory means for storing data associated
      ISSUED UNDER 35 U.S.C. 307                                              at least with the branch metric values:
                                                                           state metric means for computing state metric values for
          THE PATENT IS HEREBY AMENDED AS                                     each state in the Trellis using the computed branch met
                 INDICATED BELOW.                                             ric values;
                                                                           add-compare-select means for computing state metric val
  Matter enclosed in heavy brackets               appeared in the             ues at each node in the Trellis;
patent, but has been deleted and is no longer a part of the         10     state metric memory means for storing data associated at
patent; matter printed in italics indicates additions made                    least with the state metric values;
to the patent.                                                             computation means for computing a soft decision output
                                                                              based at least on the branch metric values and the state
AS A RESULT OF REEXAMINATION, IT HAS BEEN                                     metric values; and
  DETERMINED THAT:                                                  15
                                                                           control logic state machine means for controlling opera
                                                                              tions of at least one of the branch metric means, the
  Claims 30 and 31 are cancelled.                                              branch metric memory means, the state metric means,
                                                                               the add-compare-select means, the State metric memory
  Claims 22 and 29 are determined to be patentable as                          means, and the computation means.
amended.                                                                    32. The baseband processing system according to claim I,
                                                                         wherein the output of the memory module associated with
  Claims 23–28, dependent on an amended claim, are deter                 the first soft decision decoder is fed back as an input to the
mined to be patentable.                                                  last soft decision decoder; and
                                                                            wherein the at least one decoderfurther comprises.
  New claims 32–41 are added and determined to be patent            25
                                                                               at least one interleaver coupled to the memory module
able.
                                                                                  associated with the first soft decision decoder, and
  Claims 1-21 were not reexamined.
                                                                               at least one de-interleaver coupled to the memory mod
                                                                                  ule associated with the last soft decision decoder.
                                                                    30
                                                                            33. The baseband processing system according to claim I,
  22. A soft decision decoder comprising The system                      wherein the at least two soft decision decoders have at least
according to claim I, wherein each of the at least two soft              the first soft decision decoder, the last soft decision decoder,
decision decoders comprises:                                             and a second soft decision decoder serially coupled between
  a branch metric module that is adapted to receive soft                 the first soft decision decoder and the last soft decision
     input data and is configured to compute branch metric          35
                                                                         decoder;
     values for each branch in a Trellis by calculating an                 wherein the output of the memory module associated with
     Euclidean distance for each branch;                                      the last soft decision decoder is fed back as an input to
  a branch metric memory module that is coupled to the                        the first soft decision decoder;
     branch metric module and is adapted to store data asso                wherein the output of the memory module associated with
        ciated at least with the branch metric values;              40        the first soft decision decoder is fed back as an input to
  a state metric module that is coupled to the branch metric                  the second soft decision decoder; and
     memory module and is configured to compute state                      wherein the at least one decoderfurther comprises.
     metric values for each state in the Trellis using the com                at least one interleaver coupled to the memory module
     puted branch metric values;                                                 associated with the first soft decision decoder, and
  an add-compare-select circuit that is coupled to the state        45        at least one de-interleaver coupled to the memory mod
     metric module and is configured to compute state met                        ule associated with the second soft decision decoder.
        ric values at each node in the Trellis;                            34. The baseband processing system according to claim I,
                                                                         wherein the data is received on the multiple data paths from
  a state metric memory module that is coupled to the state              One or more antennas and pre-processed by One or more
     metric module and is adapted to store data associated at       50   receivers, and
        least with the state metric values;                                 wherein at least one of the at least two soft decision
  a computation module that is coupled to at least the                         decoders is adapted to iteratively process the pre
    branch metric memory module and the State metric                           processed data.
    memory module, wherein the computation module is                        35. A baseband processing system according to claim I,
    configured to compute a soft decision output based at           55   wherein the data is received on the multiple data paths from
        least on the branch metric values and the state metric           a single antenna,
        values; and                                                         wherein the output of the memory module associated with
  a control logic state machine module that is adapted to                      the first soft decision decoder is fed back as an input to
    control operations of at least one of the branch metric                    the last soft decision decoder; and
    module, the branch metric memory module, the state              60      wherein the at least one decoderfurther comprises.
    metric module, the add-compare-select circuit, the state                   at least one interleaver coupled to the memory module
    metric memory module, and the computation module.                             associated with the first soft decision decoder, and
  29. A soft decision decoder comprising The system                            at least one de-interleaver coupled to the memory mod
according to claim I, wherein each of the at least two soft                       ule associated with the last soft decision decoder.
decision decoders comprises:                                        65      36. The method according claim 12, wherein performing,
  branch metric means for receiving soft input data and                  for a predetermined number of times, iterative decoding at
     computing branch metric values for each branch in a                 the first and second decoders comprises.
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 35 of 36 PageID #: 52


                                                    US 6,799,295 C1
                             3                                                                      4
  processing the data received on the multiple data paths            computing the soft decision output for each state in the
     using an algorithm comprised of a log-MAP algorithm                trellis, starting from the first state of the trellis to the
    or a logarithm approximation algorithm to generate a                last state of the trellis, and
    soft decision,                                                   storing the soft decision output for the performing itera
  storing the soft decision,                                            tive decoding.
  performing iterative decoding from the first soft decision         40. A soft decision decoder comprising:
    decoder to the last soft decision decoder in circular            a branch metric module that is adapted to receive soft
    circuit for the predetermined number of times,                      input data and is configured to compute branch metric
  determining a hard decision output.                           10      values for each branch in a Trellis, wherein the soft
   37. A method of processing according claim 12, wherein               input data includes a first soft input and a second soft
the data is received on the multiple data paths from a plural           input, wherein the branch metric values consist of a
ity of antennas,                                                       first set of branch metric values, a second set of branch
   wherein performing, for a predetermined number of times,             metric values, a third set of branch metric values, and a
      iterative decoding at the first and second decoders Com   15     fourth set of branch metric values, wherein the first set
     prises.                                                            of branch metric values are determined as a sum of the
  processing the data received on the multiple data paths              first soft input and the second soft input, wherein the
     using an algorithm comprised of a log-MAP algorithm                second set of branch metric values are determined as a
     or a logarithm approximation algorithm to generate a 20            difference between the first soft input and the second
                                                                        soft input, wherein the third set of branch metric values
     soft decision,                                                     are determined as a twos compliment of the sum of the
  storing the soft decision,                                           first soft input and the second soft input, wherein the
  performing iterative decoding from the first soft decision            fourth set of branch metric values are determined as a
     decoder to the last soft decision decoder in circular 25           twos compliment of the difference between the first soft
     circuit for the predetermined number of times,                     input and the second soft input;
  determining a hard decision output.                                a branch metric memory module that is coupled to the
  38. The method according to claim 12, wherein the data is             branch metric module and is adapted to store data
received on the multiple data paths from a plurality of                associated at least with the branch metric values,
antennaS,                                                       30   a state metric module that is coupled to the branch metric
  wherein utilizing a sliding window having a predeter                  memory module and is configured to compute state met
     mined block size to process data received at the first             ric values for each state in the Trellis using the com
     decoder comprises utilizing a sliding window having a              puted branch metric values,
     predetermined block size for pipelined processing of            an add-compare-select circuit that is coupled to the state
                                                                        metric module and is configured to compute state met
     soft decision data from the first soft decision decoder to 35     ric values at each node in the Trellis,
     the second soft decision decoder iteratively.                   a state metric memory module that is coupled to the state
  39. The method of claim 38, wherein utilizing a sliding
window having a predetermined block size for pipelined pro              metric module and is adapted to store data associated
cessing of soft decision data from the first soft decision 40          at least with the state metric values,
decoder to the second soft decision decoder iteratively com          a computation module that is coupled to at least the
prises.                                                                branch metric memory module and the state metric
  computing a branch metric for each data element of the               memory module, wherein the computation module is
    soft decision data in the sliding window for branches              configured to compute a soft decision output based at
    entering each state in the trellis by determining a 45             least on the branch metric values and the state metric
    Euclidean distance for each branch starting from the               values, and
    first state of the trellis to the last state of the trellis.     a control logic state machine module that is adapted to
  computing state metrics in a forward direction starting               control operations of at least one of the branch metric
    from the first state of the trellis to the last state of the        module, the branch metric memory module, the state
    trellis, the computing state metrics in a forward direc- so         metric module, the add-compare-select circuit, the state
     tion comprising:                                                   metric memory module, and the computation module.
     calculating a sum of each branch metric plus a state            41. A soft decision decoder comprising:
       metric entering a corresponding state of the trellis,         a branch metric module that is adapted to received soft
          and                                                           input data and is configured to compute branch metric
    selecting a maximum value between two entering state ss             values for each branch in a Trellis, wherein the soft
       metrics corresponding to a first path and a second               input data includes a first soft input and a second soft
       path,                                                            input, wherein all the branch metric values are deter
  computing state metrics in backward direction starting                mined based on either a sum of the first soft input and
    from the last state of the trellis to the first state of the        the second soft input or a difference between the first
    trellis, the computing state metrics in a backward direc- 60        soft input and the second soft input,
     tion comprising:                                                a branch metric memory module that is coupled to the
     calculating a sum of each branch metrics plus a state              branch metric module and is adapted to store data
       metric entering a corresponding state of the trellis,           associated at least with the branch metric values,
          and                                                        a state metric module that is coupled to the branch metric
     selecting a maximum value between two entering state 65            memory module and is configured to compute state met
        metrics corresponding to a first path and a second              ric values for each state in the Trellis using the com
       path, and                                                        puted branch metric values,
Case 4:21-cv-00294-SDJ Document 1-2 Filed 04/12/21 Page 36 of 36 PageID #: 53


                                                  US 6,799,295 C1
                           5                                                             6
  an add-compare-select circuit that is coupled to the state      configured to compute a soft decision output based at
    metric module and is configured to compute state met-         least on the branch metric values and the state metric
    ric values at each node in the Trellis,                       values, and
  a state metric memory module that is coupled to the state 5   a control logic state machine module that is adapted to
                                                                  control operations of at least one of the branch metric
     metric module and is adapted to store data associated        module, the branch metric memory module, the state
     at least with the state metric values,                       metric module, the add-compare-select circuit, the state
  a computation module that is coupled to at least the            metric memory module, and the computation module.
     branch metric memory module and the State metric
    memory module, wherein the computation module is                               k    .   .   .   .
